Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 was filed after the mailing date of the Notice of Allowance on March 9, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of:
Golan, et al., Vaknin, et al., and Eng, et al. do not disclose or fairly suggest a system for detecting drowning individuals or individuals in a situation presenting a risk of drowning by using, among other things, a first layer comprising a network model comprising a convolutional neural-network (CNN), pre-trained on image data from a database of standard images, wherein the database of standard images is public, and wherein the image data is annotated and classified, wherein the database of standard images comprises data from images that represent various actions and real or simulated drowning situations, wherein the CNN is configured to detect shapes in the image data, a second layer comprising a recurrent network comprising a short and long-term memory (LSTM) recurrent network, pre-trained on video sequences from a database of standard videos, the video sequences being annotated and classified, wherein the LSTM recurrent network is configured to analyze successions of shapes in the database of standard videos and detect a set of modifications representative of the image data, and a third layer comprising a classifier trained on video sequences from a specific database of videos comprising simulated or real drowning situations or situations presenting a risk of drowning, the video sequences from the specific database being annotated and classified, wherein the classifier is configured to analyze the set of modifications representative of the image data, and provide, as a result, a probability of detecting a situation presenting a risk based on the video sequences of the specific database, as defined by independent claims 1 and 9; and 
	A method for training by learning transfer of an automatic learning program configured
for detecting drowning individuals or individuals in a situation presenting a risk of drowning by
training a first layer of the automatic learning program comprising a network model by providing
image data from a database of standard images, wherein the network model comprises a
convolutional neural network (CNN), wherein the database of standard images is public, wherein
the database of standard images comprises data from images that represent various actions and
real or simulated drowning situations, wherein the CNN is configured to detect shapes in the
image data, and wherein the image data is previously annotated and classified, training a second
layer of the automatic learning program comprising a recurrent network, by providing video
sequences from a database of standard videos, wherein the recurrent network comprises a short
and long-term memory (LSTM) recurrent network, wherein the database of standard videos is
public, wherein the LSTM recurrent network is configured to analyze successions of shapes in
the database of standard videos and detect a set of modifications representative of the image data, and wherein the video sequences are previously annotated and classified, training a third layer of the automatic learning program comprising a classifier by providing video sequence data from simulated or real drowning situations or situations presenting a risk of drowning, wherein the video sequence data is chosen specifically and annotated as being situations presenting a risk of drowning, wherein the classifier analyzes the set of modifications representative of the image
data, and wherein the classifier is trained to provide, as a result, a probability of detecting a
situation presenting a risk based on video sequences of the video sequence data, as defined by
independent claim 13. It is for these reasons and in combination with all of the other elements of
the claims that claims 1-16 are allowable over the prior art of Golan, et al., Vaknin, et al., and Eng, et al. 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665